—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 22, 1989 (People v Flowers, 150 AD2d 721), affirming two judgments of the Supreme Court, Kings County, rendered September 18, 1987, and February 10, 1988, respectively.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
Mangano, P. J., Bracken, Thompson and Sullivan, JJ., concur.